Walton, J.
The decision of this cause depends upon the meaning of the word " laborers,” as used in the Revised Statutes, c. 51, § 141.
That section provides, among other things, that railroad companies shall be liable to the "laborers,” employed by contractors. What is the meaning of the word "laborers,” as here used? Does it include one who at an agreed compensation of seven dollars a day superintends the building of bridges, keeps an account of the men’s time, and makes out the pay-rolls?
We think not. A laborer, says Webster, is one who labors in a toilsome occupation; a person that does work that requires strength rather than skill, as distinguished from that of an artisan. And in the construction of statutes similar to our own, it has been held that the word "laborer” does not include a bookkeeper or a superintendent. Wakefield v. Fargo, 90 N. Y. 213. Nor a civil engineer. Penn. & Del. Railroad Co. v. Leuffer, 84 Penn. St. 168 (24 Am. Rep. 189). Nor an assistant engineer. Brockway v. Innes, 39 Mich. 47 (33 Am. Rep. 348). Nor an overseer, Whitaker v. Smith, 81 N. C. 340 (31 Am. Rep. 503). Nor one who has contracted to do a certain amount of grubbing, notwithstanding he labors with the men employed by him to do the work. Rogers v. Railroad Co. 85 Maine, 372. In the language of the business world, says Mr. Chief Justice Peters, a laborer is one who labors with his physical powers in the service and under the direction ofanother for fixed wages ; that this is the common meaning of the word, and hence its meaning in the statute; that while etymologically the word " laborer” may include any person who performs physical or mental labor under any circumstances, its popular meaning is much more limited.
*246• Similar expressions are used iu several of the cases cited. In Leuffer’s case it is said that when we speak of laboring men, we certainly do not intend to include bookkeepers, or engineers, the value of whose services rests rather in their scientific than their physical ability*; that we intend those who are engaged, not iu head, but in hand work; that ivhile in one sense an engineer is a laborer, so is a lawyer, or a doctor, or a banker, or a corporation officer, and yet no statistician ever classed them as such.
Again, it has been said that such and similar statutes are presumptively intended to protect a class of men who are ill-fitted to protect themselves, — men who are dependent upon the fruits of their daily toil for the daily subsistence of themselves and their families, — and that they should not be extended, by a forced construction, so as to include a class of men who are competent to take care of themselves, and need no such protection.
There is force in these suggestions. And it may not be out of place to add that the statute under consideration is not strictly remedial; that while it confers benefits, it also imposes burdens ; that while it gives protection to. one of the parties it compels the other party to pay a debt which he had no voice in contracting. The correct rule for the interpretation of such a statute is to neither extend nor restrict its operation beyond the fair meaning of the words used. To forcibly extend its operation would be unfair to one ofthe parties. To forcibly restrict its operation would be unfair to the other party. Itis not easy to draw the line. But, taking this rule for our guide, our conclusion is that the services sued for are not within the protection of the statute. The exceptions state that the plaintiff was employed by a contractor; that he superintended the work on two bridges; that he had charge of the stone cutters and the masons ; and that he kept the time and made out the pay-rolls. It is immaterial whether we call him a bookkeeper, or a superintendent, or both; for in neither capacity are his services within the protection of the statute.

Exceptions sustained.